Title: To George Washington from Samuel Hodgdon, 20 December 1783
From: Hodgdon, Samuel
To: Washington, George


                        
                            Sir
                            Philada Decr 20th 1783
                        
                        Inclosed you have a Duplicate receipt of the owner and driver of the Waggon which has in all the Articles
                            left with me to forward to your Excellency such precautions have been taken, as leaves me no room to doubt of their coming
                            safe to hand—You will please to give the waggoner a receipt for the Articles delivered—the Vessel with the other things
                            sails tomorrow—the keys of the Trunks are in the Square Box.
                        
                            S.H.
                        
                    